     Case 4:20-cv-03056-DMR Document 135 Filed 08/05/21 Page 1 of 6



 1   HERRERA KENNEDY LLP                         COOLEY LLP
     Shawn M. Kennedy (SBN 218472)               Michael G. Rhodes (SBN 116127)
 2   skennedy@herrerakennedy.com                 rhodesmg@cooley.com
     4590 MacArthur Blvd., Suite 500             Whitty Somvichian (SBN 194463)
 3   Newport Beach, CA 92660                     wsomvichian@cooley.com
     Tel: (949) 936-0900                         Kyle C. Wong (SBN 224021)
 4   Fax: (855) 969-2050                         kwong@cooley.com
                                                 Lauren J. Pomeroy (SBN 291604)
 5   LIEFF CABRASER HEIMANN &                    lpomeroy@cooley.com
     BERNSTEIN, LLP                              Ellie Barczak (SBN 329180)
 6   Rachel Geman (Pro Hac Vice)                 ebarczak@cooley.com
     rgeman@lchb.com                             Cameron J. Clark (SBN 313039)
 7   250 Hudson Street, 8th Floor                cclark@cooley.com
     New York, NY 10013-1413                     101 California Street, 5th Floor
 8   Tel: (212) 355-9500                         San Francisco, CA 94111-5800
     Fax: (212) 355-9592                         Tel: (415) 693-2181
 9                                               Fax: (415) 693-2222
     BURNS CHAREST LLP
10   Christopher J. Cormier (Pro Hac Vice)       Attorneys for Defendant PLAID INC.
     ccormier@burnscharest.com
11   4725 Wisconsin Avenue, NW, Suite 200
     Washington, DC 20016
12   Tel: (202) 577-3977
     Fax: (469) 444-5002
13
     Interim Co-Lead Class Counsel
14
     (Additional counsel on signature page)
15

16                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
17                                 OAKLAND DIVISION
18
     IN RE PLAID INC. PRIVACY                 Master Docket No.: 4:20-cv-03056-DMR
19   LITIGATION
                                              STIPULATION AND [PROPOSED] ORDER RE
20                                            PLAINTIFFS’ MOTION FOR PRELIMINARY
                                              APPROVAL OF CLASS ACTION
21                                            SETTLEMENT
22
     THIS DOCUMENT RELATES TO:                Hon. Donna M. Ryu
23   ALL ACTIONS                              Action Filed:     May 4, 2020
                                              Trial Date:       None Set
24

25

26

27

28
                                                               STIPULATION AND PROPOSED ORDER RE
                                               -1-              MOTION FOR PRELIMINARY APPROVAL
                                                                         CASE NO. 4:20-CV-03056-DMR
       Case 4:20-cv-03056-DMR Document 135 Filed 08/05/21 Page 2 of 6



 1          Pursuant to Civil Local Rules 7-12 and 6-2, Plaintiffs and Defendant Plaid Inc.
 2   (collectively, the “Parties”), by and through their respective counsel of record, hereby stipulate as
 3   follows:
 4          WHEREAS, as a result of months-long settlement efforts, on June 11, 2021, the Parties
 5   reached agreement on certain material settlement terms;
 6          WHEREAS on June 16, 2021, the Parties filed a stipulation to stay all non-settlement
 7   proceedings in this action until July 29, 2021, pending finalization and execution of a long form
 8   settlement agreement (Dkt. 132), which was granted on June 17, 2021 (Dkt. 133);
 9          WHEREAS, over the following weeks, the Parties have worked diligently to negotiate the
10   finer points of a comprehensive settlement of this action;
11          WHEREAS, on July 30, 2021, the Parties executed a settlement agreement to resolve the
12   claims in this action on a classwide basis (the “Settlement”);
13          WHEREAS, Plaintiffs intend to file a motion for preliminary approval of the proposed
14   Settlement promptly (within one business day) on receipt of the Court’s order on this stipulation;
15          WHEREAS, the documents Plaintiffs intend to file comprising preliminary approval are
16   attached as Exhibits A – F, with Exhibit A being the Notice of Motion and Motion; Exhibit B
17   being the Memorandum of Points and Authorities in Support of the Motion; Exhibit C being the
18   Declaration of Shawn M. Kennedy, with exhibits; Exhibit D being the Declaration of Steven
19   Weisbrot, with exhibits; Exhibit E being the Declaration of the Honorable Jay C. Gandhi (Ret.);
20   and Exhibit F being the Proposed Order Granting Preliminary Approval of Settlement;
21          WHEREAS, pursuant to Local Rule 7-4(b), Plaintiffs’ memorandum in support of their
22   motion for preliminary settlement approval may not exceed 25 pages unless the Court orders
23   otherwise; and
24          WHEREAS, Interim Class and Co-Lead Plaintiffs’ Counsel have concluded that up to 40
25   pages will be required to fully address the requirements for the propriety of eventual certification
26   of the settlement class and preliminary approval under Federal Rule of Civil Procedure 23 and
27   this District’s Procedural Guidance for Class Action Settlements, and Plaid does not oppose an
28   expansion of the page limits for Plaintiffs’ memorandum in support of their motion for
                                                                        STIPULATION AND PROPOSED ORDER RE
                                                     -2-                 MOTION FOR PRELIMINARY APPROVAL
                                                                                  CASE NO. 4:20-CV-03056-DMR
       Case 4:20-cv-03056-DMR Document 135 Filed 08/05/21 Page 3 of 6



 1   preliminary approval;
 2          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between
 3   the Parties, through their respective counsel and subject to the Court’s approval, that:
 4          1.      The page limit for the memorandum in support of Plaintiffs’ motion for
 5   preliminary settlement approval is extended to 40 pages.
 6          2.      The Plaintiffs are ordered to file the documents attached as Exhibits A-F.
 7          3.      The Case Management Conference set for August 18, 2021 is taken off calendar,
 8   and Plaintiffs’ motion for preliminary approval is set for August 26, 2021 at 1:30 p.m.
 9
      Dated: August 5, 2021                         Respectfully submitted,
10

11                                                  HERRERA KENNEDY LLP

12                                                  By: /s/ Shawn M. Kennedy
                                                        Shawn M. Kennedy
13
                                                         Shawn M. Kennedy (SBN 218472)
14                                                       skennedy@herrerakennedy.com
                                                         Bret D. Hembd (SBN 272826)
15                                                       bhembd@herrerakennedy.com
                                                         4590 MacArthur Blvd., Suite 500
16                                                       Newport Beach, CA 92660
                                                         Telephone: (949) 936-0900
17                                                       Fax: (855) 969-2050

18                                                       HERRERA KENNEDY LLP
                                                         Nicomedes Sy Herrera (SBN 275332)
19                                                       nherrera@herrerakennedy.com
                                                         Laura E. Seidl (SBN 269891)
20                                                       lseidl@herrerakennedy.com
                                                         1300 Clay Street, Suite 600
21                                                       Oakland, CA 94612
                                                         Telephone: (510) 422-4700
22                                                       Fax: (855) 969-2050

23                                                       LIEFF CABRASER HEIMANN &
                                                         BERNSTEIN, LLP
24                                                       Rachel Geman (Pro Hac Vice)
                                                         rgeman@lchb.com
25                                                       Rhea Ghosh (Pro Hac Vice)
                                                         rghosh@lchb.com
26                                                       250 Hudson Street, 8th Floor
                                                         New York, NY 10013-1413
27                                                       Tel: (212) 355-9500
                                                         Fax: (212) 355-9592
28
                                                                        STIPULATION AND PROPOSED ORDER RE
                                                     -3-                 MOTION FOR PRELIMINARY APPROVAL
                                                                                  CASE NO. 4:20-CV-03056-DMR
     Case 4:20-cv-03056-DMR Document 135 Filed 08/05/21 Page 4 of 6



 1                                         LIEFF CABRASER HEIMANN &
                                           BERNSTEIN, LLP
 2                                         Michael W. Sobol (SBN 194857)
                                           msobol@lchb.com
 3                                         Melissa Gardner (SBN 289096)
                                           mgardner@lchb.com
 4                                         275 Battery Street, 29th Floor
                                           San Francisco, CA 94111-3339
 5                                         Tel: (415) 956-1000
                                           Fax: (415) 956-1008
 6
                                           BURNS CHAREST LLP
 7                                         Christopher J. Cormier (Pro Hac Vice)
                                           ccormier@burnscharest.com
 8                                         4725 Wisconsin Avenue, NW
                                           Washington, DC 20016
 9                                         Tel: (202) 577-3977
                                           Fax: (൤൦൩) ൤൤൤-൥ൠൠൢ
10
                                           BURNS CHAREST LLP
11                                         Warren T. Burns (Pro Hac Vice)
                                           wburns@burnscharest.com
12                                         ൩ൠൠ Jackson Street, Suite ൥ൠൠ
                                           Dallas, TX ൧൥ൢൠൢ
13                                         Tel: (൤൦൩) ൩ൠ൤-൤൥൥ൠ
                                           Fax: (൤൦൩) ൤൤൤-൥ൠൠൢ
14
                                           Interim Co-Lead Class Counsel
15

16   Dated: August 5, 2021             COOLEY LLP
17                                     By: /s/ Whitty Somvichian
                                           Whitty Somvichian
18
                                           Michael G. Rhodes (SBN 116127)
19                                         rhodesmg@cooley.com
                                           Whitty Somvichian (SBN 194463)
20                                         wsomvichian@cooley.com
                                           Kyle C. Wong (SBN 287653)
21                                         kwong@cooley.com
                                           Lauren J. Pomeroy (SBN 291604)
22                                         lpomeroy@cooley.com
                                           Ellie Barczak (SBN 329180)
23                                         ebarczak@cooley.com
                                           Cameron J. Clark (SBN 313039)
24                                         cclark@cooley.com
                                           101 California Street, 5th Floor
25                                         San Francisco, CA 94111-5800
                                           Tel: (415) 693-2181
26                                         Fax: (415) 693-2222
27                                         Attorneys for Defendant Plaid Inc.
28
                                                         STIPULATION AND PROPOSED ORDER RE
                                        -4-               MOTION FOR PRELIMINARY APPROVAL
                                                                   CASE NO. 4:20-CV-03056-DMR
       Case 4:20-cv-03056-DMR Document 135 Filed 08/05/21 Page 5 of 6



 1   PURSUANT TO STIPULATION, IT IS SO ORDERED
 2

 3   Dated: _________________, 2021     _______________________________
                                        Honorable Donna M. Ryu
 4                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       STIPULATION AND PROPOSED ORDER RE
                                          -5-           MOTION FOR PRELIMINARY APPROVAL
                                                                 CASE NO. 4:20-CV-03056-DMR
       Case 4:20-cv-03056-DMR Document 135 Filed 08/05/21 Page 6 of 6



 1                                         Filer’s Attestation
 2          In accordance with Civil Local Rule 5-1(i)(3), the filer of this document hereby attests that
 3   the concurrence to the filing of this document has been obtained from counsel for Defendant Plaid
 4   Inc.
 5    Dated: August 5, 2021             /s/ Shawn M. Kennedy
                                        Shawn M. Kennedy
 6                                      HERRERA KENNEDY LLP

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                       STIPULATION AND PROPOSED ORDER RE
                                                    -6-                 MOTION FOR PRELIMINARY APPROVAL
                                                                                 CASE NO. 4:20-CV-03056-DMR
